         Case 1:19-cv-08451-AT-KNF Document 121 Filed 08/27/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x

PETER ANDREWS,
DREAMBUILDER HOLDINGS, LLC,
DREAMBUILDER INVESTMENTS, LLC,                                 Case No. 1:19-cv-8451 (AT)(KNF)
LIBERTY HOLDINGS NYC, LLC,
ARETE PORTFOLIO MANAGEMENT, LLC
And                                                            STIPULATION FOR ORDER AND
PETER ANDREWS on behalf of                                     ENTRY OF JUDGMENT
DREAMBUILDER HOLDINGS, LLC,
DREAMBUILDER INVESTMENTS, LLC,
LIBERTY HOLDINGS NYC, LLC
ARETE PORTFOLIO MANAGEMENT, LLC,

                                       Plaintiffs,

         -against –

Paul W. Verner,
                                       Defendant.

---------------------------------------------------------- x

           Plaintiffs Peter Andrews, individually and on behalf of Dreambuilder Holdings, LLC,

 Dreambuilder Investments, LLC, Liberty Holdings NYC, LLC and Arete Portfolio Management,

 LLC (collectively, “Plaintiffs”) and Defendant Paul Verner (“Defendant”) hereby stipulate for

 an Order and Entry of Judgment as follows:

           1. Plaintiffs commenced this two-count civil action for declaratory and injunctive

               relief. By Order of the Court dated February 19, 2020, the Court (Torres, J.) issued

               an order for preliminary injunctive relief in favor of Plaintiffs. [ECF Docket No. 75].

           2. Defendant appeared in the case, requesting leave to amend and counterclaim for

               attorneys’ fees Defendant believes are owed to him from Plaintiffs. Defendant
Case 1:19-cv-08451-AT-KNF Document 121 Filed 08/27/20 Page 2 of 5




    answered the complaint [ECF Docket No. 108], but choose not to pursue alleged

    claims for legal fees in this civil action.

 3. Plaintiffs and Defendant entered into settlement discussions conducted by the

    Court (Fox, MJ) on July 1, 2020. [Docket Nos. 109, 115]. As a result of settlement

    discussions overseen by Judge Fox, the parties have agreed to a full and final

    settlement of this case upon the terms set forth herein.

 4. Plaintiffs and Defendant stipulate that Judgement by Consent enter as follows: (i)

    as to Count One seeking declaratory relief that judgment enter in Plaintiffs’ favor

    consistent with the decision of the Court of February 19, 2020, supra; to wit that

    Defendant is enjoined from providing any further legal representation Gregory

    Palmer, and parties adverse to Plaintiffs in a pending AAA arbitration given

    Defendant’s prior legal representation of certain of the Plaintiffs or in any capacity

    in connection with the matters at issue in the arbitration; and (ii) as to Count Two

    seeking injunctive relief that judgment enter in Plaintiffs’ favor for a Permanent

    Injunction consistent with the February 19, 2020 decision of the Court issuing a

    preliminary injunction.

 5. For avoidance of doubt and to clarify, the agreed injunction is not intended to

    preclude Defendant from representing Gregory Palmer in lawsuits where he and

    Plaintiffs have been named as individual co-Defendants by one or more third-party

    plaintiffs/claimants. The parties stipulate that no conflict is presented by such

    representation of Palmer because Palmer is not and will not be cross-claiming over

    against these Plaintiffs.



                                           2
Case 1:19-cv-08451-AT-KNF Document 121 Filed 08/27/20 Page 3 of 5




 6. The parties further stipulate that in the event Defendant chooses to pursue a

    claim for attorneys’ fees:

       a. Defendant shall provide to Plaintiffs a draft of Defendant’s proposed filing;

       b. Plaintiffs and Defendants will engage in discussion about Defendant’s

           proposed filing, more particularly the forum in which Defendant’s fee claim

           should be filed, including whether it should first be mediated; and

       c. Defendant recognizes that Plaintiffs have a potential claim of $50,000 for

           fees and costs incurred in this civil action, and Defendant will not oppose

           Plaintiffs’ bringing such claim for $50,000 as untimely or otherwise

           procedurally barred. In recognizing Plaintiffs’ potential claim of $50,000 in

           a filing, if any, for Defendants’ claim for attorneys’ fees is in no way to be

           construed as an admission by Defendant that Plaintiffs’ claim is

           meritorious, such issue being left to the forum overseeing Defendant’s

           claim for attorneys’ fees. In like manner, Defendants’ claim for attorneys’

           fees is in no way to be construed as an admission by Plaintiffs that

           Defendant’s claim is meritorious, such issue similarly being left to the

           forum overseeing Defendant’s claim for attorneys’ fees. Additionally,

           nothing herein should be construed as a limitation of Plaintiffs’ right to

           bring additional claims otherwise available to Plaintiffs in a subsequent

           proceeding commenced by Defendant for attorneys’ fees.




                                        3
        Case 1:19-cv-08451-AT-KNF Document 121 Filed 08/27/20 Page 4 of 5




  SO STIPULATED AND AGREED on this the 27th day of August 2020:



                                           PETER ANDREWS,
                                           DREAMBUILDER HOLDINGS, LLC,
                                           DREAMBUILDER INVESTMENTS, LLC,
                                           LIBERTY HOLDINGS NYC, LLC,
                                           ARETE PORTFOLIO MANAGEMENT, LLC
                                           and
                                           PETER ANDREWS on behalf of
                                           DREAMBUILDER HOLDINGS, LLC,
                                           DREAMBUILDER INVESTMENTS, LLC,
                                           LIBERTY HOLDINGS NYC, LLC
                                           ARETE PORTFOLIO MANAGEMENT, LLC,

                                           Plaintiffs

                                               By: /s/ Patrick J. McHugh
                                                   Patrick J. McHugh (PM7087)
                                                   MHR LEWIS (US) LLC
                                                   595 Summer Street
                                                   Stamford, CT 06901
                                                   Tel.: (203) 244-0646
                                                   pmchugh@mhr-lewis.com


                                           PAUL W. VERNER,

                                           Defendant

                                               By: /s/ Paul W. Verner
                                                   Paul W. Verner (PV0274)
                                                   VERNER SIMON
                                                   30 Wall Street. 8th Floor
                                                   New York, NY 10005
                                                   Tel.: (917) 501-5362
                                                   pwverner@vernerlaw.com

SO ORDERED:




                                              4
       Case 1:19-cv-08451-AT-KNF Document 121 Filed 08/27/20 Page 5 of 5




                                          CERTIFICATION

       I hereby certify that on this the 27th day of August 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by email to all parties by operation of the Court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System.




                                                     /s/ Patrick J. McHugh
                                                     Patrick J. McHugh (PM7087)




                                                 5
